BRICKELL, C. J.
1. This proceeding was commenced by the appellee, claiming to be the successor of the appellant, as judge of probate of Talladega county, under the 6th article, part 1, title 5, chapter 1, of the Revised Code, to compel the delivery of the books, papers, money, and property of the office, which it is alleged the appellant unlawfully withholds. At the present term, in the case of Thompson v. Bolt, we decided that the proceeding could not be supported unless the relator exhibited a primé facie title to the office, free from all reasonable doubt; that a title founded on a commission from the governor issuing on a certificate of election, or a certificate disclosing a vacancy in the office, made by the officer having authority to certify it, until vacated by a judicial determination in a proper proceeding, was a primé facie title, free from all reasonable doubt.
2. The first inquiry presented by the proceeding is the right of the relator to the custody of the property of the office, and that right is incidental to the title to the office. The facts in reference to the title disclosed in the record are, that the appellant was at the last general election duly and constitutionally elected judge of probate of the county of Talladega. On the 9th day of November, 1874, six days after his election, he gave an official bond as such judge, with security, which on that day was approved by Hon. B. F. Saffold, as associate justice of the supreme court. The bond so approved was on the next day filed in the office of the secretary of state, and the appellant having taken the oath of office required by law, was by *564the governor duly commissioned, and entered on the discharge of his official duties. On the 9th of January, 1875, the secretary of state certified to the governor that the appellant had failed to file an official bond, properly approved. He appends to the certificate the bond which was filed, and states that according to the opinion of the attorney general, Judge Saffold’s official term had expired before its approval. On this certificate, the governor on the 13th January, 1875, appointed and commissioned the appellee as judge of probate of Talladega county, to fill the vacancy supposed to have been created by the failure of appellant to file an official bond, properly approved.
The statute requires a probate judge, before entering on the duties of his office, to give bond with security, to be approved by a judge of the supreme court, or of the circuit court, or a chancellor. R. C. § 784. Such bond must be filed in the office of the secretary of state. R. C. § 785. On the reception of such bond, properly approved, it is the duty of the governor to forward him a commission. Pamph. Acts 1872-73, p. 29, § 55. A failure to file an official bond operates a vacation of the office, and it is the duty of the officer in whose office such bond is required to be filed at once to certify such failure to the appointing power, and the vacancy must be filled as in other cases. R. C. § 164. The officer with whom an official bond is required to be filed cannot file the same unless the approval of the proper officer is indorsed thereon. R. C. § 165. The approval of an official bond must be in writing indorsed thereon, and must show the time of approval, and be signed by the approving officer. R. C. § 158.
Under the statutes we have no doubt that, on the certificate of the secretary of state that a probate judge elect or appointed has failed to file an official bond, properly approved, wi’thin the time prescribed by law, it is the duty of the governor by appointment" to fill the vacancy shown by the certificate to exist in the office. Such appointment being made, the appointee is entitled, when he shall have qualified according to law, to enter on the duties of the office, and no inquiry into the truth or falsity of the certificate can be made, except on quo warranto, or a proceeding in the nature of quo warranto. If this certificate had affirmed nothing more than the fact of the failure to file an official bond, and the consequent vacation of the office by the appellant, it would have been indisputable in this proceeding. That is not, however, its character.. It recites the fact that the appellant had, within the time allowed by law, filed an official bond, which is appended, and rests the declaration of a failure to file such bond on the fact that, in the opinion of the attorney general, Judge *565Saffold, because of the expiration of his term of office, had no authority to approve it. It states the facts as they appeared from the files of the secretary’s office, and submits to the governor, and the co.urts if the matter should be litigated, whether appellant had filed an official bond properly approved. We are not at liberty to reject as surplusage, or unauthorized, this recital of facts. It was eminently proper the secretary should have stated them, and not assumed to determine the question of law involved. It was proper also for the governor, in view of the opinion expressed by the law officer of the State, to make an appointment to fill the vacancy in the office, which, if that opinion is correct, certainly existed. If, however, Judge Saffold’s term of office had not expired when he approved the bond, the certificate destroys itself. So far from disclosing the failure of appellant to file an official bond, it discloses the fact that such bond was filed, properly approved, in the time prescribed by law. Hartt v. Harvey, 32 Barb. 55; Ewing v. Thompson, 43 Penn. 372.
3. The several acts of Congress, known as the “ Reconstruction Acts,” adopted respectively on the 2d March, 1867, the 23d March, 1867, and the 19th July, 1867, declared that no legal government existed in this State; that the government then in existence was to be deemed provisional merely, and if continued, was to be continued subject in all respects to the military commander of the district, and to the paramount authority of Congress. In order that a state government, capable of recognition by the federal government, should be formed, it was provided that to the registered voters should be submitted the election of delegates to a convention, for the purpose of “establishing a Constitution and civil government;” and at the same election the voters should determine whether such convention should be held. If a majority did not vote for such convention, it was not to be held. An election was had, and a majority having voted for a convention, it was held, and framed the present Constitution of the State. The convention was authorized and required to submit the Constitution for ratification to a vote of the registered voters. If a majority of them voted for its ratification, a copy of it was, by the president of the convention, to be transmitted to the President of the -United States, who was required to transmit it to Congress. If it was approved by Congress, the State was to be declared entitled to representation in Congress. The Constitution was submitted to the registered voters for ratification; and an election for state and county officers, and for members of Congress, had at the same time, in February, 1868. On the 25th June, 1868, the State was by Congress admitted to representation, and the Constitution approved, on condition that the *566legislature ratified the fourteenth amendment to the Constitution of the United States ; and should further assent, that the Constitution should never be so amended or changed as to deprive any citizen or class of citizens of the United States of the right to vote, who were entitled to vote by the Constitution as it was then framed, except as a punishment for such crimes as were then felonies at common law, whereof they shall have been duly convicted under laws equally applicable to all the inhabitants of the State. U. S. Stat. at Large, 15 vol. 73.
4. The manifest purpose of the Reconstruction Acts was the organization and establishment of a government in the State, in harmony with the prevailing policy of the general government, and which they could recognize as republican in form. The expediency of the acts, and their adaptation to this end, was never a judicial question; and their constitutionality has long since passed beyond the domain of judicial controversy and decision. A Constitution was formed; a government organized and established, which the general government recognized ; and to which for more than seven years the people have yielded obedience in all its departments, legislative, executive, and judicial. A judge deriving his authority and jurisdiction from the Constitution formed under these laws cannot enter into an inquiry and discussion of their validity.
5. In determining the power and duty of the convention, which was on a vote of the registered voters to be held under these acts of Congress, we must bear in mind the purpose to be accomplished. It was not only the formation of a Constitution, but the organization and establishment of a state government. The convention was required to submit the Constitution it framed to the registered voters for ratification. The mode of doing this was left to the convention. The convention, having been called on a vote of the registered voters, assembled and framed a Constitution. An ordinance was then adopted submitting the Constitution thus framed to the registered voters for ratification, and providing for an election at the same time of representatives in Congress, members of the general assembly, and state and county officers. The ordinance further provided, that the officers elected at this election should hold office for the term prescribed by the Constitution, beginning from the day of the next general election after the admission of the State into the Union, and until the election and qualification of their successors. Pamph. Acts 1868, p. 180, Ordinance, No. 32. The ordinance makes provision for the election of a chief justice and two associate justices of the supreme court, chancellors, and circuit judges. By the Constitution, judges of the supreme court are elected by the qualified electors of the State, and hold office for the term of *567six years. At the election held under this ordinance in February, 1868, Judge Sapkold was elected associate justice of the supreme court. After the Congress had approved the Constitution, and admitted the State to representation, and after the general assembly had ratified the fourteenth amendment to the Constitution of the United States, he was qualified and entered on the discharge of his official duties, continuing therein until the qualification of his successor, on the 19th November, 1874. The first general election in the State after its admission into the Union, as it is expressed in the ordinance, or as expressed in the acts of Congress, after its admission to representation, was on the first Tuesday in November, 1868. The validity of the provision of the ordinance, so far as it declares that the official term of the officers elected under it should begin “ from the day of the next general election after the admission of the State into the Union, and continue until their successors are elected and qualified,” is denied; and it is insisted Judge Saefold’s term of office begun and expired either six years from the day of his election in February, 1868, or from the day of his qualification in July, 1868. It is said the authority of the convention was special, and was limited to the formation of a Constitution; that the ordinance is legislative, beyond the power of the convention, and offends the provisions of the Constitution, by extending official terms beyond the term it prescribes. There would be more force in the proposition if a government had been in existence in the State — a government recognized by Congress as “ republican in form, and capable of protecting life, liberty, and property ” — a government with power to inaugurate its successor, and which could of itself have assembled a convention to form a Constitution, prescribed its powers, and reserved a revisory power over its action. Such a government the acts of Congress expressly declare was not existing. The government existing in the light of these acts was mere matter of fact, not of law, and was subject to the paramount authority of the military commander of the district, and to be changed, abolished, or superseded at the will of Congress. The military commander could under these acts, so far as he deemed necessary and proper, use its agencies to execute the powers with which he was intrusted. The displacement of this government, from which not only recognition was withheld, but which was shorn of all power except such as the military commander permitted it to exercise, by a government which the Congress would recognize, was the end proposed to be accomplished. A convention might assemble and form a Constitution, but the Constitution it ordained was without force, until it had received congressional approval. It was that approval alone which could *568give it vitality and obligation. When approved, tbe approval would not organize and put in operation the government tbe Constitution ordained. Subsequent legislation by Congress, organizing and putting it in operation, is not contemplated. Tbe provisional government was declared not legal, existing merely as matter of fact, and was without capacity to organize and put in operation tbe legal government wbicb was to displace it entirely. On the convention therefore, in tbe very nature of things, it seems to us tbe duty of providing for tbe organization and establishment of tbe government the Constitution ordained devolved. It could not devolve on tbe legislature, for none could assemble until tbe Constitution became operative, and when it did assemble, it would be without power so to arrange tbe terms of officers that an interregnum would not occur. Tbe terms as fixed by tbe Constitution would be beyond their control. It was impossible to- foresee when Congress would admit tbe State to representation, or on what conditions, and, of consequence, when tbe constitutional term of office would begin and terminate. Without this ordinance, tbe terms of officers, if commencing on tbe day of their election or qualification, and continuing only for tbe constitutional term, would have left tbe State without a judicial department from February or July, 1874, to tbe succeeding November, when a general election would be held. If tbe official term bad commenced, and been computed from tbe election in February, 1868, more than five months of tbe constitutional term would have elapsed, before tbe officers could have entered into and exercised tbe duties of their offices; so that they would have been deprived of a part of tbe term of office assigned by tbe Constitution. Tbe ordinance was indispensable to tbe organization of tbe government, and to its successful operation, without intermission of its authority, after it bad come into existence. If it bad been inserted in tbe body of tbe Constitm tion, its validity would not have been questioned. It is temporary in its character and operation, and seems to us more properly-tbe subject of an ordinance than of incorporation in tbe body of tbe Constitution, in wbicb only permanent and enduring provisions should be found. It cannot be regarded as in conflict with the constitutional provisions as to terms of office. These provisions and tbe ordinance are to be construed together. When thus construed they are harmonious, — tbe ordinance applying only to tbe officers elected under it, fixing their terms, and as to them qualifying tbe provisions of tbe Constitution, while tbe constitutional provisions are of full force as to officers subsequently elected. Tbe provisions of tbe ordinance, temporary in purpose and effect, — designed only to put in operation, and keep in operation without inter*569mission of official power the government the Constitution ordained, — finds a precedent in the history of nearly every constitutional convention. The object is sometimes accomplished by a schedule appended to the Constitution, and sometimes by an ordinance. The form is not material; the power of the convention to accomplish the object existing, much must be left to their discretion as to the form in which it will be accomplished.
We assent fully to the proposition that the power of the convention was special and limited, and that it had not legislative power. But within this special and limited power was embraced the power of adopting an ordinance putting in operation the governmental agencies which it established in the Constitution, and so organizing them that when the government came into existence, it would continue without an interregnum, or an intermission of officers and power, in all its departments. In the very words of the acts of Congress, the power of the convention was “ establishing a Constitution and civil government.” The ordinance continued Judge Sappold’s official term and authority until the election and qualification of his successor, which, not having occurred until the 19th November, 1874, he had authority to approve appellant’s official bond. The certificate of the secretary of state disclosing the filing of the bond so approved, shows there was no vacancy in the office of probate judge to be filled by executive appointment. The appointment of appellee appears, therefore, to be void. It is not a primé facie title to the office. It is without force for any purpose.
The order of the circuit judge must therefore be reversed and annulled, and a judgment here rendered dismissing the complaint at the costs of the appellee in this court, and before the circuit judge.